Citation Nr: 0002946	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  93-25 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a right knee disorder, 
including arthritis, and arthritis of the left knee, cervical 
spine and lumbar spine.  


REPRESENTATION

Appellant represented by:	Andrew Green, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION


The veteran served on active duty from September 1952 to 
August 1954.  

In June 1992, the RO denied, amongst other issues, service 
connection for arthritis of the knees, cervical spine, and 
lumbar spine.  The veteran appealed the denials to the Board 
of Veterans' Appeals (Board).  In February 1996, the Board 
denied the aforementioned claims.  Thereafter, the veteran 
appealed his claims to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) for service 
connection for a right knee disorder, including arthritis, 
and arthritis of the left knee, cervical spine and lumbar 
spine.  

In July 1998, the Court, in a single judge, memorandum 
decision, vacated the portion of the Board's February 1996 
decision which denied service connection for a right knee 
disorder, including arthritis, and arthritis of the left 
knee, cervical spine and lumbar spine.  The vacated decision 
was remanded to the Board for compliance with directives that 
were specified by the Court in its memorandum decision.  

In December 1998, the Board remanded the instant claim for 
further development specified by the Court in its memorandum 
decision.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's claims for a right knee disorder, including 
arthritis, and arthritis of the left knee, cervical spine, 
and lumbar spine are plausible.  

2.  A right knee disorder, including arthritis, and arthritis 
of the left knee, cervical spine, and lumbar spine were not 
present during service or for many years thereafter, and have 
not been shown to be causally linked to any incident in 
service.  


CONCLUSION OF LAW

A right knee disorder, including arthritis, and arthritis of 
the left knee, cervical spine, and lumbar spine were not 
incurred in or aggravated by service, nor may arthritis of 
the knees, cervical spine or lumbar spine be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from September 1952 to 
August 1954.  He underwent a preinduction examination in 
August 1952.  Clinical evaluation of upper and lower 
extremities and the spine was reported as normal.  History 
was given of a left elbow fracture five years prior to 
service.  The left elbow showed good functional recovery.  
Separation examination of August 1954 showed clinical 
evaluation of the upper and lower extremities and the spine 
continued to be reported as normal.  The balance of the 
service medical records showed no findings, evaluation or 
diagnoses of lumbar, cervical or knee disabilities, including 
arthritis.  

After service, a report of physical examination was submitted 
to VA in August 1954 by R.B. Skogerboe, M.D.  This report 
indicated, in pertinent part, that the veteran was treated 
for stomach pain and arthritis of the elbow aggravated in 
service.  Dr. Skogerboe stated that the veteran suffered from 
rheumatic-like pain in the elbow.  The diagnoses were post-
traumatic arthritis of the left elbow and chronic gastritis.  
No findings, treatment, or diagnosis of arthritis of the 
knees or cervical or lumbar spine were noted.  

In an August 1954 application for compensation or pension, 
the veteran reported stomach trouble and a left arm condition 
with pains in the heart area.  No mention was made of 
disability, including arthritis, of the knees or spine.

The veteran underwent a VA examination in September 1954.  He 
made no complaints regarding his cervical or lumbar spines or 
either of his knees.  He also did not complain of arthritis 
in any of these areas.  No pertinent abnormal musculoskeletal 
findings were noted.  

Private medical records show that the veteran was 
hospitalized in May 1965 at Grand Forks Deaconess Hospital 
for a work-related right knee injury.  His physician 
indicated that his right knee had locked and given way on 
occasion since the injury.  Clinical findings included slight 
effusion with tenderness over the anterior medial 
compartment.  The impression was torn medial meniscus, right 
knee.  The veteran underwent surgical excision of the torn 
cartilage.  

In a medical certificate dated in April 1982, the veteran's 
physician, Kenneth Melashenko, M.D., reported, in pertinent 
part, that the veteran had orthopedic problems of his right 
lower extremity and generalized arthritis.  He related that 
the veteran had chronic arthritis in various joints, 
especially the right knee.  Pertinent physical findings 
included a well-healed right knee surgical scar from a 
previous surgery.  The doctor opined that the veteran's 
symptoms were chronic and would only worsen with time.  

In April 1982, the veteran was seen on an outpatient basis by 
VA.  He related severe arthritis of the right knee which had 
worsened and made him unable to work.  
He also stated that he had arthritis and a fracture in 1945 
when he was released from service.  The pertinent diagnosis 
was arthritis.  

The veteran underwent VA examination in May 1982.  He stated 
that his medical history was the same as at service 
discharge.  He claimed treatment for arthritis and indicated 
that he now had arthritis in all joints.  Physical 
examination revealed tenderness in the lower back region, 
complaints of discomfort in the right ankle and both knees 
while performing tip-toe, heel walking and "duck walking" 
slowly but with full range of motion of the joints.  X-ray 
examination of the lumbar spine revealed narrowing of the 
3rd, 4th, and 5th interspaces.  There was some associated 
anterior lipping and sclerosis of the apophyseal joints, 
bilaterally, at L4, L5, and S1 levels and some sclerosis of 
the right sacroiliac.  X-ray examination of the cervical 
spine revealed narrowing of the interspace between C5 and C6 
with some associated osteoarthritis.  Right knee x-ray 
examination was normal.  The pertinent diagnoses were 
complaints of discomfort of both knees attributed to 
arthritis without major physical findings.  

In September 1982, a medical statement was submitted to VA 
from Dr. Skogerboe, in support of the veteran's claim.  Dr. 
Skogerboe indicated, in pertinent part, that the veteran came 
to him shortly after his discharge after service with 
bilateral knee and lower back problems which were considered 
to be due to arthritis or straining.  He was treated 
symptomatically for his back problems.  Dr. Skogerboe stated 
that the veteran was treated for these problems in 1954 when 
he was the veteran's private physician.  

In a lay statement received by the RO in December 1982, the 
commander and adjutant of an American Legion post stated that 
the veteran had lived in their community since his discharge 
from service.  They indicated that they recalled that the 
veteran had been treated for arthritis since his separation 
from service.  

In February 1983, Dr. Skogerboe submitted a medical statement 
on behalf of the veteran's claim.  He related that he treated 
the veteran for rheumatoid arthritis in his back and legs in 
August 1954.  He was given cortisone injections into his 
knees but none into his back.  Dr. Skogerboe indicated that 
the veteran had no evidence of arthritis prior to service and 
was not treated for it prior to going into service.  It was 
also reported that the veteran was hospitalized for one week 
in Korea before returning home from overseas for medical 
problems including arthritic pain.  Dr. Skogerboe added that 
he treated the veteran from 1954 until the physician left 
Karlstad Medical Clinic in 1965, and he said that the 
statement was being submitted as a notarized affidavit to say 
that the veteran had and was treated by him for these 
problems in 1954.

In April 1993, the clinic office manager associated with the 
Karlstad Clinic indicated that the veteran had requested his 
medical records from the clinic for the 1954 to 1968 time 
frame.  During this time period, the veteran received medical 
treatment from Dr. Skogerboe.  The clinic office manager 
stated that since Dr. Skogerboe no longer practiced at the 
clinic, his records no longer existed.  The only records that 
were available for that time frame were 1954 stomach x-rays 
that were sent to VA by Dr. Skogerboe.  

In May 1993, the veteran provided personal hearing testimony 
before a hearing officer at the RO.  He related that he was 
diagnosed with multiple joint arthritis, including the knees, 
cervical spine and low back, at the Karlstad Clinic shortly 
after service discharge.  He stated that he received 
treatment for multiple joint arthritis shortly after service 
and that he had never had any specific injury to any of those 
four areas; they were simply part and parcel of an arthritic 
problem.  The veteran's wife also gave verbal testimony 
during the hearing.  She stated that she was married to the 
veteran three years before he went into the service and that 
when he was discharged from the military, he was a different 
man.  She claimed that he was very sick with severe arthritic 
pain of the joints, including his knees and back.  She stated 
that as soon as the cold weather came, he began to hurt.  She 
attributed the arthritis to his living conditions in cold 
weather while stationed in Korea.  She also testified that 
Dr. Skogerboe diagnosed the veteran with rheumatoid arthritis 
or arthritis.  

Pursuant to the Board's December 1998 remand, the RO 
contacted Dr. Skogerboe regarding his medical treatment of 
the veteran.  Dr. Skogerboe indicated, in pertinent part, 
that reference should be made to his February 1983 letter to 
VA.  He stated that the matter of a discrepancy between his 
February 1983 and August 1954 reports was raised.  He stated 
that the veteran had an old fracture of the left elbow which 
he reinjured in Korea.  The residual was a damaged left elbow 
plus an active duodenal ulcer while in service.  The 
progression of the veteran's difficulties was the subject of 
his February 1983 letter.  In the 1983 letter, he also 
discussed treating the veteran for generalized arthritic 
problems as well as any other medical needs he might have 
had.  The records of treatment for the time frame of 1954 to 
1966 were destroyed.  Dr. Skogerboe also related that the 
veteran's arthritis had become more painful and his ability 
to work had made manual labor impossible.  He also stated 
that the veteran's arthritis could be a progression of what 
happened while in Korea or it could be a new disease starting 
after his service discharge.  He stated that one perhaps 
would never know the answer.  

Also pursuant to the Board's December 1998 remand, the 
veteran was provided a VA rheumatology examination.  He was 
seen to determine the presence or absence of rheumatoid 
arthritis and if present, the duration of the disease.  The 
veteran complained of chronic pain in his right knee, left 
elbow, and in recent years, his low back and neck.  He denied 
pain in the small joints of his wrists or ankles.  He did not 
have prior or current history of morning stiffness.  He did 
relate that he fractured his elbow prior to service and it 
had become progressively more painful and limiting in motion 
over the years.  Following service discharge, he appeared to 
have developed isolated episodes of joint pain that were 
treated with cortisone injections.  He had never been treated 
with a slow acting drug for arthritis and at the time of the 
examination, was managing reasonably well on Ibuprofen.  
There was no history of joint swelling or effusion.  With 
regard to the right knee, he did have an injury in 1954 that 
required a partial medial meniscectomy.  The right knee had 
been chronically painful since that time.  Physical 
examination revealed the veteran had full range of motion of 
his neck with some mild tenderness to percussion in the lower 
lumbar spine with some paraspinal muscle tenderness.  He had 
full range of motion of the right shoulder with some 
crepitation and very slight limitation of motion of the left 
shoulder, again with small amounts of crepitation.  The left 
elbow had significant loss of range of motion with extension 
limited to 120 degrees and flexion to about 70 degrees.  
There was no evidence of acute inflammation to this joint, 
although there was obvious bony deformity.  The hands and 
wrists were entirely within normal limits.  There was normal 
range of motion of the hips and knees, although there was 
some crepitation with tenderness on the right.  Examination 
of the feet and ankles was normal.  A review of the x-rays 
demonstrated changes consistent with osteoarthritis of the 
spine and early osteoarthritis of the knees, although a 
standing view was not done to adequately assess joint space 
narrowing.  Laboratory testing showed that the rheumatoid 
factor was negative and the sedimentation rate was within 
normal limits.  The diagnostic assessment was that the 
veteran showed evidence of significant osteoarthritis, some 
of which was related to previous injuries that did not occur 
during his military service.  There was no evidence of 
rheumatoid arthritis at the time of the examination or in the 
past.  

Analysis

The veteran's claims for service connection for a right knee 
disorder, including arthritis, and arthritis of the left 
knee, cervical spine, and lumbar spine are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, they 
are not inherently implausible.  The veteran must satisfy 
three elements for a claim for service connection to be well 
grounded.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) and Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Dr. Skogerboe has 
indicated on more than one occasion that he has treated the 
veteran for arthritis.  In a February 1983 statement, he 
indicated that he treated the veteran for rheumatoid 
arthritis of the back, legs and knees.  Therefore, the first 
element has been satisfied.  Second, there must be evidence 
of incurrence or aggravation of a disease or injury in 
service, as shown through lay or medical evidence.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  The veteran claims 
that he incurred the aforementioned disabilities in service.  
Dr. Skogerboe also indicated in September 1982 and 
February 1983 statements that he treated the veteran from 
1954, shortly after service, for his complaints of arthritis.  
The second element of a well-grounded claim has been 
satisfied.  Lastly, there must be evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  In the September 1982 clinical 
summary, 
Dr. Skogerboe stated that he treated the veteran for 
arthritis or straining shortly after his discharge from 
service in 1954.  In determining whether a claim is well 
grounded, the Board is required to presume the truthfulness 
of the evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).  Since 
there are diagnosed disabilities, the diseases occurred in 
service or within the presumptive period, and a physician has 
attributed the diseases to service or shortly thereafter, the 
veteran's claims are well grounded.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 (West 
1991).  Where a veteran served 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
l0 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West l991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

In this case, the veteran's service medical records were 
completely negative for findings, diagnoses or treatment for 
right knee, left knee, cervical spine or lumbar spine 
disability, including arthritis.  His August 1954 separation 
examination report showed clinical evaluation of the upper 
and lower extremities and the spine proved normal.  After 
service, medical records indicate that in a VA examination 
one month after service, no complaints regarding his cervical 
or lumbar spines or either of his knees were made.  A 
physical examination report provided to VA around the same 
time from Dr. Skogerboe related treatment for arthritis of 
the left elbow only, which is not the subject of this case.  
The earliest records showing treatment of a knee injury are 
in 1965, when the veteran was hospitalized for a work-related 
right knee injury.  Surgical excision of the torn cartilage 
was performed.  In 1982, two different private physicians 
reported that the veteran had orthopedic problems that 
included generalized arthritis of various joints.  Dr. 
Skogerboe, one of the physicians, indicated in his 1982 
statement and in another medical statement of 1983, that he 
began treating the veteran in 1954 for arthritis.  The 1983 
medical statement clarified that he treated the veteran for 
rheumatoid arthritis.  However, Dr. Skogerboe's 1982 and 1983 
statements were inconsistent with his 1954 report, which 
revealed rheumatic-like and post traumatic arthritis 
treatment for only the veteran's left elbow.  The Board 
remanded the claim in 1998 in an effort to obtain an 
explanation of the conflicting statements from Dr. Skogerboe 
and to have the veteran examined by VA to determine if he 
suffered from rheumatic arthritis and to determine the 
duration thereof.  

In February 1999, Dr. Skogerboe submitted a statement to VA 
in an attempt to clarify his past medical statements.  He 
indicated, in pertinent part, that the veteran had an old 
fracture of his left elbow which he reinjured in service.  
The progression of his difficulties was the subject of the 
1983 letter.  In that letter, he discussed treating the 
veteran for generalized arthritic problems as well as other 
medical needs he might have had.  The records of treatment 
from 1954 to 1966 were destroyed.  Of significant import in 
Dr. Skogerboe's February 1999 letter is his statement that 
the veteran's problems could be a progression of what 
happened in Korea or a new disease that started after 
discharge.  He also indicated that one would perhaps never 
know the answer.  

The Board finds that the 1954 medical report is more 
persuasive as to the veteran's condition at that time because 
this medical report was written within the month of the 
veteran's service discharge.  Moreover, Dr. Skogerboe most 
recently indicated in a February 1999 letter to the Board, 
that he treated the veteran in 1954 for an old fracture of 
the elbow which he reinjured in service, and an ulcer.  He 
did not indicate that he treated the veteran for a right knee 
disorder, including arthritis, or arthritis of the left knee, 
cervical spine or lumbar spine in 1954.  Further, he stated 
in his February 1999 letter to the Board that the subject of 
his 1983 letter was the progression of the veteran's 
difficulties.  Not only was the 1954 medical report closer in 
proximity to service, the 1983 letter from Dr. Skogerboe was 
based on his recollection alone, since he indicated in that 
letter that he had left the Karlstad Clinic in 1965 and all 
of his medical records were destroyed 10 years after that 
period.  The September 1954 VA examination also did not show 
arthritis of the knees or cervical or lumbar spine or 
complaints thereof.  Also significantly, the veteran's August 
1954 claim for VA benefits made no mention of disability of 
the knees, cervical spine or lumbar spine.

Although Dr. Skogerboe's most recent statement is not 
completely illuminating, he specifically made clear that he 
could not attribute the veteran's arthritic problems to 
service as the problems could be of service origin or could 
have been a new disease that started after his discharge.  
The only issue completely clarified in his statement is that 
the 1954 letter was a report of treatment on the veteran's 
reinjured left elbow, which is not the subject of the instant 
claim.  

Further, the Board's remand instructed the RO to provide the 
veteran with a VA examination to determine the presence or 
absence of rheumatoid arthritis and the duration of the 
disease if present.  The veteran underwent a VA rheumatology 
examination in April 1999.  The examiner's assessment 
revealed that the veteran showed evidence of significant 
osteoarthritis, specifically of the lumbar spine and the 
knees.  However, laboratory testing showed that the 
rheumatoid factor was negative and the sedimentation rate was 
within normal limits.  The examiner stated that some of the 
osteoarthritis was related to previous injuries that did not 
occur during service.  He did not, however, diagnose any 
osteoarthritis which he related to service.  

Consideration was also given to the veteran's hearing 
testimony and the testimony of his wife.  Their testimony, 
although credible, is not more probative than the evidence in 
service and the evidence more close in proximity to service 
which did not show treatment for any of the aforementioned 
disabilities in service, or show clinical evidence of the 
disease manifest to 10 percent within one year of service 
discharge.  Nor was it more credible than the most recent 
evidence of a February 1999 VA examination which revealed no 
evidence of rheumatoid arthritis in the present or the past.  
The veteran's and his wife's testimony that the veteran's 
arthritis was caused by the cold weather of Korea is not 
competent as they are laymen and neither are qualified to 
offer an opinion on the etiology of the veteran's illness.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Based on the foregoing, which showed no treatment for the 
claimed disabilities in service and no persuasive evidence of 
treatment within one year of service discharge, the 
preponderance of the evidence is against the veteran's 
claims, and therefore, service connection for a right knee 
disorder, including arthritis, and arthritis of the left 
knee, cervical spine and lumbar spine is not warranted.  


ORDER

Service connection for a right knee disorder, including 
arthritis, and arthritis of the left knee, cervical spine, 
and lumbar spine is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

